Citation Nr: 1534321	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue, weakness, heavy sweating and dizziness.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for shortness of breath.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for left arm numbness.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to an initial compensable evaluation for bilateral submandibular sialadenitis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The rating decision granted service connection for bilateral submandibular sialadenitis, evaluated as noncompensable.  It denied service connection for the remaining claimed disabilities on appeal.  

When this case was previously before the Board in February 2015, it was remanded for additional development.  The issue of entitlement to an initial compensable evaluation for bilateral submandibular sialadenitis is now before the Board for final appellate consideration.

The issues of service connection for fatigue, weakness, heavy sweating and dizziness; sleep apnea; shortness of breath; left leg numbness; left arm numbness and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's bilateral submandibular sialadenitis results in hoarseness, with inflammation of cords or mucous membranes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral submandibular sialadenitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6599-6516 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements in support of his claim and the transcript of a November 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA examinations were conducted in January 2010 and April 2015.  Although only the April 2015 VA examination report states that the examiner reviewed the Veteran's claims file or medical records, each evaluation properly assessed the current levels of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In the rating action on appeal, the RO granted service connection for submandibular sialadenitis (claimed as swollen lymph node) based on evidence in the service treatment records which showed the Veteran had sought treatment for swollen lymph nodes on several occasions during service, and diagnosed with sialadenitis, bilateral.  A VA examination confirmed the diagnosis.  

The RO assigned the initial noncompensable rating under Diagnostic Code 6599-6516, and rated the disability as analogous to chronic laryngitis.  Under 38 C.F.R. § 4.97, Diagnostic Code 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

The Board has considered the applicability of other diagnostic codes pertaining to dental and oral conditions, but finds that no other diagnostic code is applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The evidence does not demonstrate osteomyelitis or osteoradionecrosis; loss, malunion, or nonunion of the mandible or maxilla; limited motion of the temporomandibular articulation; or any loss of the ramus, condyloid processes, or hard palate. Therefore, Diagnostic Codes 9900-9912 and 9914-9916 are not applicable. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral submandibular sialadenitis.  The evidence is simply negative for any symptoms that would support a finding that the disability picture more closely approximates the criteria for an initial compensable evaluation under Diagnostic Code 6516.

The Veteran's VA and private treatment records dated during the appeal period are negative for relevant complaints, symptoms, findings or diagnoses.

The report of the January 2010 VA examination provides that the Veteran reported that his glands were swollen all the time.  He denied any impediment to his activities of daily living or to his usual occupation.  On examination, there was nontender bilateral submandibular swelling.  There was no erythema or discharge.  There were no other cervical supraclavicular axillary or epitrochlear nodes noted on examination.  

The report of the April 2015 VA examination provides that the Veteran reported current symptoms of swelling in the anterior neck which occurred randomly with as many as 8 times a month and lasting 1-2 days, or did not occur for several months.  He denied any current treatment.  He reported that if he rubbed the swollen area there could be small amounts of blood produced.  

On examination, there was bilateral swelling of the anterior neck, with boggy consistency and no firm lesions noted.  The report provides that there were no other significant diagnostic test findings and/or results.  The disability did not impact the Veteran's ability to work.  He had mild symptoms associated with this condition.  The examiner noted that the Veteran's symptoms did not cause any dysphagia or difficulty speaking.  He was not required to miss work due to this condition.  The examiner further noted that no medical records were found in either CPRS or civilian records related to treatment of this condition.  The examiner stated that he therefore found that the Veteran's current symptoms were mild and did not impact either activities of daily living or cause the Veteran to have miss work or be at bedrest.

The Board has considered the Veteran's general contention that this disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's bilateral submandibular sialadenitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective assertions that he is entitled to an initial compensable evaluation.  

As noted above, the evidence simply does not show that the Veteran's bilateral submandibular sialadenitis warrants an initial compensable evaluation under the relevant diagnostic criteria. 

Other considerations

The Board finds that referral for extraschedular consideration is not warranted.  Given that this is a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's disability results in swelling, which is similar to the symptoms addressed by the Rating Schedule (i.e., inflammation of cords or mucous membranes, thickening or nodules of cords).  Even if the rating criteria were inadequate, there is no indication that the disability results in any functional impairment.  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his bilateral submandibular sialadenitis (or any other service-connected disabilities) renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial compensable evaluation for bilateral submandibular sialadenitis.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for bilateral submandibular sialadenitis is denied.  


REMAND

Turning to the Veteran's fatigue, weakness, heavy sweating, dizziness and shortness of breath, the Board's February 2015 remand noted that the Veteran's service treatment records reflect that he was seen in 1996 with complaints of fatigue, weakness, heavy sweating and dizziness.  He was also seen at that time for shortness of breath.  

However, an April 2015 Disability Benefits Questionnaire (DBQ) provides that none of these complaints were found in the Veteran's service treatment records reviewed in the VBMS eFolder.  

Turning to the Veteran's sleep apnea, the Board's February 2015 remand noted that a fellow serviceman who served with the Veteran stated that he himself had a diagnosis of sleep apnea.  He described the Veteran's sleep behavior (beginning to snore during conversation and inability to drive more than 15 minutes without dozing off at the wheel) during active duty as similar to his own symptoms of sleep apnea.  

However, the April 2015 DBQ did not address this evidence.  It commented that the Veteran's service treatment records noted no complaints of sleep difficulty.  

Turning to the Veteran's left leg and left arm numbness, the Board's February 2015 remand noted that the Veteran's service treatment records show that in October 1997 he complained of left shoulder pain radiating down the left arm to the fingers with intermittent numbness and tingling.  

However, the April 2015 DBQ did not address these in-service complaints.  It commented that a review of the Veteran's service treatment records did not mention any symptoms of numbness or tingling in the extremities.  

Turning to the Veteran's heart disability, the Board's February 2015 remand noted that his service treatment records show that a heart evaluation during a June 1989 reenlistment medical examination was abnormal, showing a systolic [unclear] murmur.  

However, the April 2015 DBQ did not address this in-service finding.  It commented that a review of the Veteran's service treatment records did not indicate any complaints of cardiac symptoms or evaluation for any cardiac complaints.  

In light of the foregoing, the April 2015 DBQ is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The development requested by the Board's February 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the April 2015 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the April 2015 DBQ, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current fatigue, weakness, heavy sweating and dizziness; sleep apnea; heart disability; left leg numbness and left arm numbness is related to the Veteran's reported and/or recorded in-service symptoms and findings (as identified above); and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension was caused or aggravated by a service-connected disability.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


